Date: September 26, 2014 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: JET METAL CORP. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General Meeting Record Date for Notice of Meeting : October 22, 2014 Record Date for Voting (if applicable) : October 22, 2014 Beneficial Ownership Determination Date : October 22, 2014 Meeting Date : December 01, 2014 Meeting Location (if available) : Suite 1240, 1140 West Pender Street, Vancouver, BC Issuer sending proxy related materials directly to NOBO: Yes Issuer paying for delivery to OBO: No Notice and Access (NAA) Requirements: NAA for Beneficial Holders Yes Beneficial Holders Stratification Criteria: Not Applicable NAA for Registered Holders Yes Registered Holders Stratification Criteria: Not Applicable Voting Security Details: Description CUSIP Number ISIN COMMON SHARES 47713E108 CA47713E1088 Sincerely, Computershare Agent for JET METAL CORP.
